Exhibit 10.1

 

EXECUTION VERSION

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 9,
2005, is by and among Ball Corporation, an Indiana corporation (“Company”), Ball
European Holdings, S.a.r.l., a corporation organized under the laws of
Luxembourg (“European Holdco”), Ball Packaging Products Canada Corp., a company
organized under the laws of the Province of Nova Scotia (“Canadian Borrower”),
Ball Cayman Limited (“Ball Cayman”), a company organized under the laws of the
Cayman Islands, the financial institutions signatory hereto in their capacity as
Lenders (as defined below) under the Credit Agreement (as defined below) and
Deutsche Bank AG, New York Branch, as administrative agent for the Lenders
(“Administrative Agent”).

W I T N E S S E T H :

WHEREAS, Company, European Holdco, certain subsidiaries of Company (together
with Company and European Holdco, “Borrowers”), certain financial institutions
(the “Lenders”) and Administrative Agent are parties to that certain Credit
Agreement dated as of December 19, 2002 (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”),
pursuant to which the Lenders have provided to Borrowers credit facilities and
other financial accommodations; and

WHEREAS, Borrowers desire to create a new class of Multicurrency Revolving Loans
and Multicurrency Revolving Commitments (the “New Multicurrency Revolving Loans”
and the “New Multicurrency Revolving Commitments”, respectively) having
identical terms with and having the same rights and obligations as, and in the
same aggregate principal amount as the Multicurrency Revolving Loans and
Multicurrency Revolving Commitments in each case outstanding immediately prior
to the Fourth Amendment Effective Date (as defined below) (the “Existing
Multicurrency Revolving Loans” and the “Existing Multicurrency Revolving
Commitments”, respectively), except as such terms are amended hereby; and

WHEREAS, subject to the terms hereof, the outstanding Existing Multicurrency
Revolving Loans will be converted into, or, in the case of Exiting Multicurrency
Revolving Lenders (as hereinafter defined), repaid in full with the proceeds of,
the New Multicurrency Revolving Loans and the Existing Multicurrency Revolving
Commitments will be replaced by the New Multicurrency Revolving Commitments; and

WHEREAS, each Lender having a New Multicurrency Revolving Commitment in excess
of its Existing Multicurrency Revolving Commitment as of the Fourth Amendment
Effective Date (each such Lender an “Increasing Multicurrency Revolving Lender”)
shall make New Multicurrency Revolving Loans in the amount of the excess of such
Lender's Multicurrency Revolver Pro Rata Share (after giving effect to this
Amendment) of Existing Multicurrency Revolving Loans over such Increasing
Multicurrency Revolving Lender's outstanding principal amount of Existing
Multicurrency Revolving Loans the proceeds of which shall be used by the
Borrowers to repay the outstanding principal amount of Existing Multicurrency
Revolving Loans of existing Lenders that are not signatories to this Amendment
(each such Lender, an “Exiting Multicurrency Revolving Lender”); and

WHEREAS, subject to the terms hereof, each Lender having Existing Multicurrency
Revolving Loans outstanding who is signatory to this Amendment (each such Lender
a “Continuing Multicurrency Revolving Lender”) shall be deemed to have converted
its Existing Multicurrency Revolving Loans into New Multicurrency Revolving
Loans in the same aggregate principal amount and in the same currency and to
have converted such Lender's Multicurrency Revolving Commitment to a New
Multicurrency Revolving Commitment in the same aggregate principal amount (plus
in the case of any Increasing Multicurrency Revolving Lender, the amount
necessary to bring such Lender's total New Multicurrency Revolving Commitment to
the amount set forth opposite to such Lender's name on Schedule 1.1(a) attached
hereto under the caption “Amount of New Multicurrency Revolving Commitment”) and
the Multicurrency Revolving Commitments of the Exiting Multicurrency Revolving
Lenders shall be terminated; and

WHEREAS, Canadian Borrower desires to create a new class of Canadian Revolving
Loans and Canadian Revolving Commitments (the “New Canadian Revolving Loans” and
the “New Canadian Revolving Commitments”,

 

Page 1 of 27

 



Exhibit 10.1 (continued)

 

respectively) having identical terms with and having the same rights and
obligations as, and in the same aggregate principal amount as the Canadian
Revolving Loans and Canadian Revolving Commitments in each case outstanding
immediately prior to the Fourth Amendment Effective Date (the “Existing Canadian
Revolving Loans” and the “Existing Canadian Revolving Commitments”,
respectively), except as such terms are amended hereby; and

WHEREAS, subject to the terms hereof, the outstanding Existing Canadian
Revolving Loans will be converted into, or, in the case of Exiting Canadian
Revolving Lenders (as hereinafter defined), repaid in full with the proceeds of,
the New Canadian Revolving Loans and the Existing Canadian Revolving Commitments
will be replaced by the New Canadian Revolving Commitments; and

WHEREAS, each Lender having a New Canadian Revolving Commitment in excess of its
Existing Canadian Revolving Commitment as of the Fourth Amendment Effective Date
(each such Lender an “Increasing Canadian Revolving Lender”) shall make New
Canadian Revolving Loans in the amount of the excess of such Lender's Canadian
Revolver Pro Rata Share (after giving effect to this Amendment) of Existing
Canadian Revolving Loans over such Increasing Canadian Revolving Lender's
outstanding principal amount of Existing Canadian Revolving Loans the proceeds
of which shall be used by the Borrowers to repay the outstanding principal
amount of Existing Canadian Revolving Loans of existing Lenders that are not
signatories to this Amendment (each such Lender, an “Exiting Canadian Revolving
Lender”); and

WHEREAS, subject to the terms hereof, each Lender having Existing Canadian
Revolving Loans outstanding who is signatory to this Amendment (each such Lender
a “Continuing Canadian Revolving Lender”) shall be deemed to have converted its
Existing Canadian Revolving Loans into New Canadian Revolving Loans in the same
aggregate principal amount and in the same currency and to have converted such
Lender's Canadian Revolving Commitment to a New Canadian Revolving Commitment in
the same aggregate principal amount (plus in the case of any Increasing Canadian
Revolving Lender, the amount necessary to bring such Lender's total New Canadian
Revolving Commitment to the amount set forth opposite to such Lender's name on
Schedule 1.1(a) attached hereto under the caption “Amount of New Canadian
Revolving Commitment”) and the Canadian Revolving Commitments of the Exiting
Canadian Revolving Lenders shall be terminated; and

WHEREAS, Borrowers desire to create a new class of Term A Loans to be referred
to as the Term A1 Loans having the same rights and obligations and in the same
aggregate principal amount and currencies as the Term A Loans, except as such
terms are amended hereby; and

WHEREAS, subject to the terms hereof, each Term A Lender who executes and
delivers this Amendment shall be deemed, upon effectiveness of this Amendment,
to have exchanged its Term A Loan for a Term A1 Commitment and Term A1 Loan in
the principal amount of such Lender's Term A Loan immediately prior to the
effectiveness of this Amendment and such Lender shall thereafter become a Term
A1 Lender rather than a Term A Lender; and

WHEREAS, each Person who executes and delivers this Amendment as an Additional
Term A1 Lender will make Term A1 Loans on the effective date of this Amendment
to European Holdco, the proceeds of which will be used by European Holdco to
repay in full the outstanding principal amount of Term A Loans of Term A Lenders
who do not consent to the exchange of their Term A Loans for Term A1 Loans; and

WHEREAS, Borrowers desire to create a new class of Term B1 Dollar Loans to be
referred to as the Term B Dollar Loans having the same rights and obligations
and in the same aggregate principal amount as the Term B1 Dollar Loans, except
as such terms are amended hereby; and

WHEREAS, subject to the terms hereof, each Term B1 Dollar Lender who executes
and delivers this Amendment shall be deemed, upon effectiveness of this
Amendment, to have exchanged its Term B1 Dollar Loan for a Term B Dollar
Commitment and Term B Dollar Loan in the principal amount of such Lender's Term
B1 Dollar Loan immediately prior to the effectiveness of this Amendment and such
Lender shall thereafter become a Term B Dollar Lender rather than a Term B1
Dollar Lender; and

 

Page 2 of 27

 



Exhibit 10.1 (continued)

 

 

WHEREAS, each Person who executes and delivers this Amendment as an Additional
Term B Dollar Lender will make Term B Dollar Loans on the effective date of this
Amendment to Company, the proceeds of which will be used by Company to repay in
full the outstanding principal amount of Term B1 Dollar Loans of Term B1 Dollar
Lenders who do not consent to the exchange of their Term B1 Dollar Loans for
Term B Dollar Loans; and

WHEREAS, Borrowers desire to create a new class of Term B1 Euro Loans to be
referred to as the Term B Euro Loans having the same rights and obligations and
in the same aggregate principal amount as the Term B1 Euro Loans, except as such
terms are amended hereby; and

WHEREAS, subject to the terms hereof, each Term B1 Euro Lender who executes and
delivers this Amendment shall be deemed, upon effectiveness of this Amendment,
to have exchanged its Term B1 Euro Loan for a Term B Euro Commitment and Term B
Euro Loan in the principal amount of such Lender's Term B1 Euro Loan immediately
prior to the effectiveness of this Amendment and such Lender shall thereafter
become a Term B Euro Lender rather than a Term B1 Euro Lender; and

WHEREAS, each Person who executes and delivers this Amendment as an Additional
Term B Euro Lender will make Term B Euro Loans on the effective date of this
Amendment to European Holdco, the proceeds of which will be used by European
Holdco to repay in full the outstanding principal amount of Term B1 Euro Loans
of Term B1 Euro Lenders who do not consent to the exchange of their Term B1 Euro
Loans for Term B Euro Loans; and

WHEREAS, Borrowers shall pay to each Lender all accrued and unpaid interest on
its Loans to the date of effectiveness of this Amendment on such date of
effectiveness; and

WHEREAS, Ball Cayman wishes to (i) join the Credit Agreement as a Subsidiary
Borrower, (ii) except as otherwise expressly set forth in this Amendment, be
bound by all covenants, agreements, consents, submissions, appointments and
acknowledgements attributable to a Subsidiary Borrower in the Credit Agreement
and (iii) except as otherwise expressly set forth in this Amendment, perform all
obligations required of it as a Subsidiary Borrower by the Credit Agreement; and

WHEREAS, Borrowers have requested that Administrative Agent and the Lenders
amend the Credit Agreement in certain respects as set forth herein and the
Lenders and Administrative Agent are agreeable to the same, subject to the terms
and conditions hereof.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.           Defined Terms. Terms capitalized herein and not otherwise defined
herein are used with the meanings ascribed to such terms in the Credit
Agreement.

2.           Amendments to Credit Agreement. The Credit Agreement is, as of the
Fourth Amendment Effective Date, hereby amended as follows:

(a)             Amendments to Applicable Margins.

(1)             Section 1.1 of the Credit Agreement is amended by inserting the
following new definitions in alphabetical order therein:

“Fourth Amendment” means the Fourth Amendment to Credit Agreement dated as of
May 9, 2005 by and among the Company, European Holdco, Canadian Borrower, Ball
Cayman Limited, a company organized under the laws of the Cayman Islands, the
Lenders signatory thereto and the Administrative Agent.

“Fourth Amendment Effective Date” has the meaning set forth in the Fourth
Amendment.

 

Page 3 of 27

 



Exhibit 10.1 (continued)

 

 

“Rating Level” means the applicable Level based on the rating as determined by
either S&P or Moody's of the Company's non-credit-enhanced, senior secured
long-term debt (collectively, the “Ratings”) as set forth in the following table
under the column Rating Level opposite the Ratings as of such date; provided
that (i) if the Ratings issued by S&P and Moody's would result in different
Rating Levels, then the Rating Level shall be determined by reference to the
higher of such Ratings (with Level I being the highest and Level IV being the
lowest), unless there is a split in Ratings of more than one level, in which
case the level that is one level higher than the lower Rating shall apply and
(ii) if S&P and/or Moody's shall not have a Rating in effect, such entity shall
be deemed to have a Level IV Rating in effect.

 

Rating Level

Ratings

(S&P/Moody's)

Level I

BBB-/Baa3 or better

Level II

BB+/Ba1

Level III

BB/Ba2

Level IV

BB-/Ba3 or worse

 

From and after the Fourth Amendment Effective Date until a publicly announced
change in a Rating results in a change to the Rating Level as described below,
the Rating Level shall be Level II. Thereafter, each change in the Rating Level
resulting from a publicly announced change in a Rating shall be effective, in
the case of an upgrade, during the period commencing on the date of delivery by
Company to Administrative Agent of notice thereof pursuant to Section 7.3(d) and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.

(2)             Section 1.1 of the Credit Agreement is further amended by
amending and restating each of the following definitions to read as follows:

“Applicable B/A Margin” means at any date, the applicable percentage set forth
in the following table under column Applicable B/A Margin opposite the Rating
Level as of such date:

Rating Level

Applicable B/A Margin

Level I

0.75%

Level II

1.00%

Level III

1.25%

Level IV

1.50%

“Applicable Base Rate Margin” means at any date, (i) with respect to
Multicurrency Revolving Loans, the applicable percentage set forth in the
following table under the column Applicable Base Rate Margin for Multicurrency
Revolving Loans opposite the Rating Level as of such date and (ii) with respect
to Term B Dollar Loans, the applicable percentage set forth under the column
Applicable Base Rate Margin for Term B Dollar Loans opposite the Rating Level as
of such date:

 

Rating Level

Applicable Base Rate Margin for Multicurrency Revolving Loans

Applicable Base Rate Margin for Term B
Dollar Loans

Level I

0%

0%

Level II

0%

0%

Level III

0.25 %

.25 %

Level IV

0.50 %

.50 %

 

 

Page 4 of 27

 



Exhibit 10.1 (continued)

 

 

“Applicable Canadian Prime Rate Margin” means at any date, the applicable
percentage set forth in the following table under the column Applicable Canadian
Prime Rate Margin opposite the Rating Level as of such date:

 

Rating Level

Applicable Canadian

Prime Rate Margin

Level I

0%

Level II

0%

Level III

.25%

Level IV

.50 %

“Applicable Commitment Fee Percentage” means at any date, the applicable
percentage set forth in the following table opposite the Rating Level as of such
date:

 

Rating Level

Applicable Commitment

Fee Percentage

Level I

0.20%

Level II

0.25%

Level III

0.375 %

Level IV

0.50 %

“Applicable Eurocurrency Margin” means at any date, (i) with respect to
Multicurrency Revolving Loans and Term A1 Loans, the applicable percentage set
forth in the following table under the column Applicable Eurocurrency Margin for
Multicurrency Revolving Loans and Term A1 Loans opposite the Rating Level on
such date, (ii) with respect to Term B Dollar Loans, the applicable percentage
set forth in the following table under the column Applicable Eurocurrency Margin
for Term B Dollar Loans opposite the Rating Level on such date and (iii) with
respect to Term B Euro Loans, the applicable percentage set forth in the
following table under the column Applicable Eurocurrency Margin for Term B Euro
Loans opposite the Rating Level on such date:

 

Rating Level

Applicable Eurocurrency Margin for Multicurrency Revolving Loans

and Term A1 Loans

Applicable

Eurocurrency Margin For

Term B
Dollar Loans

Applicable

Eurocurrency Margin For

Term B
Euro Loans

Level I

0.75%

0.75%

0.75%

Level II

1.00%

1.00%

1.00%

Level III

1.25%

1.25%

1.25%

Level IV

1.50%

1.50%

1.50%

“Lender” and “Lenders” have the meanings assigned to those terms in the
introduction to this Agreement and shall include any Person that becomes a
“Lender” as contemplated by the Fourth Amendment or Section 12.8.

(b)        Use of Revolver for Refinancing of 2006 Senior Notes. Section 1.1 of
the Credit Agreement is further amended by deleting the ratio “2.25 to 1.00”
contained in clause (v)(A) of the proviso in the definition of “Permitted
Refinancing Indebtedness” and inserting in lieu thereof the ratio “3.00 to
1.00”.

(c)        Increase in Size of Accordion. Section 2.9 of the Credit Agreement is
amended by deleting the amount $300,000,000 contained therein and inserting in
lieu thereof the amount of $450,000,000.

 

Page 5 of 27

 



Exhibit 10.1 (continued)

 

 

(d)        Notice of Rating Developments. Section 7.3 of the Credit Agreement is
amended by inserting a new clause (d) at the conclusion thereof to read as
follows:

(d)

Rating Matters. Any announcement by Moody’s or S&P of any change in a Rating.

(e)        Increased Basket for Foreign Accounts Receivable Securitizations.
Section 8.2(b) of the Credit Agreement is amended by deleting the phrase “the
Dollar Equivalent of $125,000,000” and inserting in lieu thereof the amount
“€150,000,000”.

(f)         Permitted Bond or Note Issuance by Foreign Subsidiaries. Section
8.2(r) of the Credit Agreement is amended by amending and restating such section
to read as follows:

(r) Indebtedness (i) incurred by European Holdco or Ball Holdings, Sarl a
corporation organized under the laws of Luxembourg and a direct Subsidiary of
European Holdco, in the form of one or more series of publicly traded or
privately placed unsecured bonds or notes in a principal amount not to exceed
€250,000,000; provided that (1) the covenants, defaults and similar provisions
applicable thereto are no more restrictive in any material respect than the
provisions contained in this Agreement and are, taken as a whole, otherwise on
market terms and conditions and (2) after giving effect to the incurrence of
such Indebtedness on a Pro Forma Basis for the period of four Fiscal Quarters
ending with the Fiscal Quarter for which financial statements have most recently
been delivered (or were required to be delivered) pursuant to Section 7.1, no
Event of Default or Unmatured Event of Default would exist hereunder and any
refinancings of such Indebtedness that satisfies the provisions of this Section
8.2(r)(i) and (ii) incurred by European Holdco, Canadian Borrower or any of
their Subsidiaries (including any refinancings of such Indebtedness) in addition
to that referred to elsewhere in this Section 8.2 in a Dollar Equivalent
principal amount not to exceed $50,000,000 in the aggregate.

(g)        Increased Basket for Restricted Payments. Section 8.5(a)(iv) of the
Credit Agreement is amended by amending and restating such section to read “(iv)
$200,000,000;”.

(h)        Leverage Ratio. Section 9.2 of the Credit Agreement is amended by
deleting the ratios “3.25:1.00” and “3.00:1.00” opposite “September 30, 2005”
and “December 31, 2005 and the last day of each Fiscal Quarter thereafter”
respectively in the table in such section, and replacing each of them with the
ratio “3.50:1.00”.

(i)        Technical Corrections re Eligible Assignees of Canadian Revolving
Commitments..

(1)             Section 1.1 of the Credit Agreement is further amended by
deleting the word “unless” contained in the definition of “Eligible Assignee”
and replacing it with the word “if”.

(2)             Section 12.8(c) of the Credit Agreement is amended by adding the
clause “so long as such Affiliate, other Lender or Related Fund is an Eligible
Assignee” at the end of the proviso at the conclusion of the first sentence of
such section.

(j)         Commitment Schedule. Schedule 1.1(a) to the Credit Agreement is
amended by adding thereto the information set forth on Schedule 1.1(a) attached
to the Fourth Amendment.

(k)        Joinder of Ball Cayman as a Subsidiary Borrower..

(1)             Ball Cayman hereby acknowledges that it has received and
reviewed a copy (in execution form) of the Credit Agreement and the other Loan
Documents.

(2)             Upon the Fourth Amendment Effective Date, Ball Cayman shall (a)
become a Subsidiary Borrower under the Credit Agreement with the same force and
effect as if originally named therein as a Subsidiary Borrower, (b) be bound by,
and hereby confirms, all covenants, agreements, consents,

 

Page 6 of 27

 



Exhibit 10.1 (continued)

 

submissions, appointments and acknowledgements attributable to a Subsidiary
Borrower in the Credit Agreement except as expressly set forth in this Amendment
and (c) except as expressly set forth in this Amendment, perform all obligations
required of it as a Subsidiary Borrower by the Credit Agreement. It shall be a
condition precedent to the initial Credit Event to Ball Cayman that Ball Cayman
shall deliver to Administrative Agent all opinions required by Section
12.1(b)(i)(B) of the Credit Agreement. Notwithstanding any provision to the
contrary in any Loan Document, Ball Cayman shall not be required to become party
to a Guaranty or Pledge Agreement until such time, if any, as such document or
documents may be delivered without breach of any material agreement to which
Ball Cayman is a party.

(3)             Ball Cayman hereby represents and warrants that (a) the
representations and warranties with respect to it contained in, or made or
deemed made by it in, Article VI of the Credit Agreement are true and correct on
the date hereof. and (b) its address and jurisdiction of incorporation are P.O.
Box 1034 GT Harbour Place, 103 South Church St., Grand Cayman, Cayman Islands
and the Cayman Islands, respectively.

(4)             Schedule 1.1(b) to the Credit Agreement is amended by amending
and restating such schedule to read as set forth on Schedule 1.1(b) attached
hereto and Schedule 1.1(d) is amended by adding thereto the information set
forth below:

Ball Cayman Limited, a limited liability company, organized under the laws of
the Cayman Islands.

 

(5)             Company hereby agrees that its guarantees contained in Article
XIV of the Credit Agreement shall remain in full force and effect after giving
effect to the joinder of Ball Cayman as a Subsidiary Borrower.

(l)              Multicurrency Revolver Repricing Mechanics.

(1)              Section 1.1 of the Credit Agreement is further amended by
inserting the following new definitions in alphabetical order therein:

“Continuing Multicurrency Revolving Lender” is defined in the Recitals to the
Fourth Amendment.

“Converted Multicurrency Revolving Loans” is defined in Section 2.1(b).

“Existing Multicurrency Revolving Commitments” is defined in the Recitals to the
Fourth Amendment.

“Existing Multicurrency Revolving Loans” is defined in the Recitals to the
Fourth Amendment.

“Exiting Multicurrency Revolving Lender” is defined in the Recitals to the
Fourth Amendment.

“Increasing Multicurrency Revolving Lender” is defined in the Recitals to the
Fourth Amendment.

“Multicurrency Revolving Loan Conversion” is defined in Section 2.1(b).

“New Multicurrency Revolving Commitments” has the meaning set forth in the
definition of “Multicurrency Revolving Commitment”.

“New Multicurrency Revolving Loans” is defined in Section 2.1(b).

(2)              Section 1.1 of the Credit Agreement is further amended by
amending and restating the definitions of “Multicurrency Revolving Commitment”
and “Multicurrency Revolving Facility” to read as follows:

 

Page 7 of 27

 



Exhibit 10.1 (continued)

 

 

“Multicurrency Revolving Commitment” means, with respect to any Multicurrency
Revolving Lender, (i) prior to the Fourth Amendment Effective Date, the
obligation of such Multicurrency Revolving Lender to make Multicurrency
Revolving Loans and to participate in Letters of Credit, as such commitment may
be adjusted from time to time pursuant to this Agreement, which commitment as of
the date hereof is the amount set forth opposite such lender's name on Schedule
1.1(a) hereto under the caption “Amount of Multicurrency Revolving Commitment”
as the same may be adjusted from time to time pursuant to the terms hereof and
“Existing Multicurrency Revolving Commitments” means such commitments
collectively and (ii) on and after the Fourth Amendment Effective Date, the
obligation of such Multicurrency Revolving Lender to make Multicurrency
Revolving Loans and to participate in Letters of Credit, as such commitment may
be adjusted from time to time pursuant to this Agreement, which commitment as of
the Fourth Amendment Effective Date is the amount set forth opposite such
lender's name on Schedule 1.1(a) hereto (as amended pursuant to the Fourth
Amendment) under the caption “Amount of New Multicurrency Revolving Commitment”
as the same may be adjusted from time to time pursuant to the terms hereof and
“New Multicurrency Revolving Commitments” or “Multicurrency Revolving
Commitments” means such commitments collectively, which commitments equal
$415,000,000 in the aggregate as of the Fourth Amendment Effective Date.

“Multicurrency Revolving Facility” means the credit facility under this
Agreement evidenced by the New Multicurrency Revolving Commitments and the
Multicurrency Revolving Loans (including, for purposes of clarification, the
Converted Multicurrency Revolving Loans).

(3)              Section 2.1(b) of the Credit Agreement is hereby amended by
deleting the first sentence thereof and replacing it with the following
sentences:

Subject to the terms and conditions hereof and of the Fourth Amendment, (A) each
Continuing Multicurrency Revolving Lender agrees to convert (each such
conversion a “Multicurrency Revolving Loan Conversion”) its Existing
Multicurrency Revolving Loans into new revolving loans under this Agreement to
the same Borrowers and in the same currency in an amount equal to the
outstanding principal amount of such Lender's Existing Multicurrency Revolving
Loans (in each case, the “Converted Multicurrency Revolving Loans”) immediately
prior to the Fourth Amendment Effective Date; and (B) each Increasing
Multicurrency Revolving Lender agrees to convert its Existing Multicurrency
Revolving Loans pursuant to the Multicurrency Revolving Loan Conversion and also
agrees to make a new loan in the applicable currency(ies) (each such loan,
together with all Converted Multicurrency Revolving Loans, the “New
Multicurrency Revolving Loans”) to the applicable Borrowers as of the Fourth
Amendment Effective Date in the aggregate principal amount equal to the excess
of such Lender's Multicurrency Revolver Pro Rata Share (after giving effect to
this Amendment) of all Existing Multicurrency Revolving Loans over such Lender's
Converted Multicurrency Revolving Loans. The Borrowers, Administrative Agent and
Lenders party hereto further acknowledge and agree that on the Fourth Amendment
Effective Date, after giving effect to the conversion and/or issuance of
Multicurrency Revolving Loans, the aggregate principal amount of Multicurrency
Revolving Loans outstanding is equal to $110,000,000. Each Multicurrency
Revolving Lender that is not an Exiting Multicurrency Revolving Lender,
severally and for itself alone, hereby agrees, on the terms and subject to the
conditions hereinafter set forth and in reliance upon the representations and
warranties set forth herein and in the other Loan Documents, to make loans to
Company, European Holdco and the Subsidiary Borrowers, denominated in Dollars or
an Alternative Currency on a revolving basis from time to time during the
Commitment Period, in an amount not to exceed its Multicurrency Revolver Pro
Rata Share of, with respect to all Borrowers, the Total Available Multicurrency
Revolving Commitment and with respect to any applicable Borrower, such
Borrower's Available Multicurrency Revolver Sublimit (each such loan by any
Lender, a “Multicurrency Revolving Loan” and collectively, together with the New
Multicurrency Revolving Loans, the “Multicurrency Revolving Loans”). The
applicable Borrower shall pay all accrued and unpaid interest, Commitment Fees
and all other amounts then due and payable with respect to the Existing
Multicurrency Revolving Loans of the Exiting Multicurrency Revolving Lenders on
the Fourth Amendment Effective Date. The Existing Multicurrency Revolving
Commitments shall terminate on the expiration of the Fourth Amendment Effective
Date after giving effect to the Borrowing (or conversion, as the case may be) of
the New Multicurrency Revolving Loans on such date.

 

Page 8 of 27

 



Exhibit 10.1 (continued)

 

 

(m)

Canadian Revolver Repricing Mechanics.

(1)              Section 1.1 of the Credit Agreement is further amended by
inserting the following new definitions in alphabetical order therein:

“Canadian Revolving Loan Conversion” is defined in Section 2A.1.

“Continuing Canadian Revolving Lender” is defined in the Recitals to the Fourth
Amendment.

“Converted Canadian Revolving Loans” is defined in Section 2A.1.

“Existing Canadian Revolving Commitments” has the meaning set forth in the
definition of “Canadian Revolving Commitments”.

“Existing Canadian Revolving Loans” is defined in the Recitals to the Fourth
Amendment.

“Exiting Canadian Revolving Lender” is defined in the Recitals to the Fourth
Amendment.

“Increasing Canadian Revolving Lender” is defined in the Recitals to the Fourth
Amendment.

“New Canadian Revolving Commitments” has the meaning set forth in the definition
of “Canadian Revolving Commitment”.

“New Canadian Revolving Loans” is defined in Section 2A.1.

(2)              Section 1.1 of the Credit Agreement is further amended by
amending and restating the definitions of “Canadian Revolving Commitment” and
“Canadian Revolving Facility” to read as follows:

“Canadian Revolving Commitment” means, with respect to any Canadian Revolving
Lender, (i) prior to the Fourth Amendment Effective Date, the obligation of such
Canadian Revolving Lender to make Canadian Revolving Loans and to participate in
Letters of Credit, as such commitment may be adjusted from time to time pursuant
to this Agreement, which commitment as of the date hereof is the amount set
forth opposite such lender's name on Schedule 1.1(a) hereto under the caption
“Amount of Canadian Revolving Commitment” as the same may be adjusted from time
to time pursuant to the terms hereof and “Existing Canadian Revolving
Commitments” means such commitments collectively and (ii) on and after the
Fourth Amendment Effective Date, the obligation of such Canadian Revolving
Lender to make Canadian Revolving Loans and to participate in Letters of Credit,
as such commitment may be adjusted from time to time pursuant to this Agreement,
which commitment as of the Fourth Amendment Effective Date is the amount set
forth opposite such lender's name on Schedule 1.1(a) hereto (as amended pursuant
to the Fourth Amendment) under the caption “Amount of New Canadian Revolving
Commitment” as the same may be adjusted from time to time pursuant to the terms
hereof and “New Canadian Revolving Commitments” or “Canadian Revolving
Commitments” means such commitments collectively, which commitments equal
$35,000,000 in the aggregate as of the Fourth Amendment Effective Date.

“Canadian Revolving Facility” means the credit facility under this Agreement
evidenced by the New Canadian Revolving Commitments and the Canadian Revolving
Loans (including, for purposes of clarification, the Converted Canadian
Revolving Loans).

(3)              Section 2A.1 of the Credit Agreement is amended by deleting the
first sentence in its entirety and replacing it with the following sentences:

Subject to the terms and conditions hereof and of the Fourth Amendment, (A) each
Continuing Canadian Revolving Lender agrees to convert (each such conversion a
“Canadian Revolving Loan Conversion”) its Existing Canadian Revolving Loans into
new revolving loans to Canadian Borrower under this Agreement in Canadian
Dollars in an amount equal to the outstanding principal amount of such

 

Page 9 of 27

 



Exhibit 10.1 (continued)

 

Lender's Existing Canadian Revolving Loans (in each case, the “Converted
Canadian Revolving Loans”) immediately prior to the Fourth Amendment Effective
Date; and (B) each Increasing Canadian Revolving Lender agrees to convert its
Existing Canadian Revolving Loans pursuant to the Canadian Revolving Loan
Conversion and also agrees to make a new loan in Canadian Dollars (each such
loan, together with all Converted Canadian Revolving Loans, the “New Canadian
Revolving Loans”) to Canadian Borrower as of the Fourth Amendment Effective Date
in the aggregate principal amount equal to the excess of such Lender's Canadian
Revolver Pro Rata Share (after giving effect to the Fourth Amendment) of all
Existing Canadian Revolving Loans over such Lender's Converted Canadian
Revolving Loans. Canadian Borrower, Administrative Agent and Lenders party
hereto further acknowledge and agree that on the Fourth Amendment Effective
Date, after giving effect to the conversion and/or issuance of Canadian
Revolving Loans, the aggregate principal amount of Canadian Revolving Loans
outstanding is equal to $0. Each Canadian Revolving Lender that is not an
Exiting Canadian Revolving Lender, severally and for itself alone, hereby
agrees, on the terms and subject to the conditions hereinafter set forth and in
reliance upon the representations and warranties set forth herein and in the
other Loan Documents, to make loans to Canadian Borrower in Canadian Dollars on
a revolving basis, including by means of B/As or B/A Equivalent Loans, from time
to time during the Canadian Commitment Period, in an amount not to exceed its
Canadian Revolver Pro Rata Share of the Total Available Canadian Revolving
Commitment (each loan by any Lender, a “Canadian Revolving Loan” and
collectively, together with the New Canadian Revolving Loans, the “Canadian
Revolving Loans”). The Canadian Borrower shall pay all accrued and unpaid
interest, Canadian Commitment Fees and all other amounts then due and payable
with respect to Existing Canadian Revolving Loans of the Exiting Canadian
Revolving Lenders on the Fourth Amendment Effective Date. The Existing Canadian
Revolving Commitments shall terminate on the expiration of the Fourth Amendment
Effective Date after giving effect to the Borrowing (or conversion, as the case
may be) of the New Canadian Revolving Loans on such date.

(n)

Term A Repricing Mechanics.

(1)             Section 1.1 of the Credit Agreement is amended by inserting the
following new definitions in alphabetical order therein:

“Additional Term A1 Commitment” means, with respect to an Additional Term A1
Lender, the commitment of such Additional Term A1 Lender to make Additional Term
A1 Loans on the Fourth Amendment Effective Date, in the amount set forth on
Schedule 1.1(a) hereto (as amended pursuant to the Fourth Amendment). The
aggregate amount of the Additional Term A1 Commitments shall not be less than
the outstanding principal amount of Term A Loans of Lenders who are not
Consenting Term A Lenders.

“Additional Term A1 Lender” means a Person with an Additional Term A1 Commitment
to make Additional Term A1 Loans to European Holdco on the Fourth Amendment
Effective Date.

“Additional Term A1 Loan” means a Loan in Sterling or Euros made pursuant to
Section 2.1(a)(vi) on the Fourth Amendment Effective Date.

“Consenting Term A Lender” means each Term A Lender who has executed and
delivered the Fourth Amendment on or prior to the Fourth Amendment Effective
Date but shall not include any Term A Lender who notifies the Administrative
Agent in writing in connection with the delivery of such signature page that it
does not consent to the exchange of its Term A Loans for Term A1 Loans.

“Scheduled Term A1 Repayments” means, with respect to the principal payments on
the Term A1 Loans for each date set forth below, the Sterling or Euro amount set
forth opposite thereto, as reduced from time to time pursuant to Sections 4.3
and 4.4:



 

Page 10 of 27

 



Exhibit 10.1 (continued)

 

 

 

Scheduled Term A1 Scheduled Term A1 Date Repayment (Euros) Repayment (Sterling)
June 30, 2005   €6,000,000   £3,950,000   September 30, 2005  €6,000,000 
£3,950,000  December 31, 2005  €6,000,000  £3,950,000  March 31, 2006 
€6,000,000  £3,950,000  June 30, 2006  €6,000,000  £3,950,000  September 30,
2006  €6,000,000  £3,950,000  December 31, 2006  €6,000,000  £3,950,000  March
31, 2007  €6,000,000  £3,950,000  June 30, 2007  €6,000,000  £3,950,000 
September 30, 2007  €6,000,000  £3,950,000  Term A1 Loan Maturity Date 
€6,000,000  £3,950,000 

“Term A1 Commitment” means, with respect to a Consenting Term A Lender, the
agreement of such Term A Lender to exchange its Term A Loans for an equal
aggregate principal amount of Term A1 Loans on the Fourth Amendment Effective
Date pursuant to Section 2.1(a)(vi) hereof, as evidenced by such Term A Lender
executing and delivering the Fourth Amendment.

“Term A1 Lender” means, collectively, (i) each Consenting Term A Lender and (ii)
each Additional Term A1 Lender or any Lender which is owed a Term A1 Loan (or
portion thereof).

“Term A1 Loan” and “Term A1 Loans” means a Loan or Loans, as the context may
require, in Euros or Sterling made or deemed made on the Fourth Amendment
Effective Date pursuant to Section 2.1(a)(vi).

“Term A1 Loan Maturity Date” means December 19, 2007.

“Term A1 Note” and “Term A1 Notes” have the meanings assigned to those terms in
Section 2.2(a).

(2)             A new Section 2.1(a)(vi) is hereby added to the Credit Agreement
to read as follows:

       (vi)          Terms A1 Loans.


(A)          Subject to the terms and conditions of the Fourth Amendment, each
Consenting Term A Lender severally agrees to exchange the principal amount of
its Term A Loan outstanding immediately prior to the effectiveness of the Fourth
Amendment for a like principal amount in Euros and Sterling of Term A1 Loans on
the Fourth Amendment Effective Date.

(B)          Subject to the terms and conditions hereof, each Additional Term A1
Lender severally agrees to make Additional Term A1 Loans in Euros and Sterling
to European Holdco on the Fourth Amendment Effective Date in a principal amount
not to exceed its Additional Term A1 Commitment on the Fourth Amendment
Effective Date. European Holdco shall use the gross proceeds of the Additional
Term A1 Loans to prepay the remaining Term A Loans which will consist of the
Loans of any Term A Lender who is not a Consenting Term A Lender.

(C)          European Holdco shall pay all accrued and unpaid interest and all
other amounts then due and payable under the Credit Agreement with respect to
the Term A Loans of the Term A Lenders who are not Consenting Term A Lenders on
the Fourth Amendment Effective Date.

 

Page 11 of 27

 



Exhibit 10.1 (continued)

 

 

(D)          The Term A1 Loans shall have the same terms as the Term A Loans as
set forth in the Credit Agreement and Loan Documents, except as modified by the
Fourth Amendment. The Additional Term A1 Loans (i) shall be incurred by European
Holdco pursuant to a single drawing, which shall be on the Fourth Amendment
Effective Date, (ii) shall be denominated in Euros or Sterling, and (iii) shall
be made as Loans of the same Type and Interest Period as was in effect with
respect to the Term A Loans prior to the conversion or repayment as contemplated
hereby. Each Additional Term A1 Lender's Additional Term A1 Commitment shall
expire immediately and without further action on the Fourth Amendment Effective
Date if the Additional Term A1 Loans are not made on such date and shall
terminate in their entirety on the Fourth Amendment Effective Date after giving
effect to the Borrowing of such Loans on such date. No amount of a Term A1 Loan
which is repaid or prepaid by European Holdco may be reborrowed hereunder. For
avoidance of doubt, the Term A1 Loans (and all principal, interest and other
amounts in respect thereof), will constitute “Obligations” under the Credit
Agreement and Loan Documents and shall have the same rights and obligations
under the Credit Agreement and Loan Documents as the Term A Loans which shall
cease to be outstanding following the exchange or prepayment in full of such
Loans as contemplated hereby.

(3)              Section 2.2(a) of the Credit Agreement is hereby amended by
deleting the word “and” at the end of clause (7) thereof and by adding the
following new clause (8):

and (8) if Term A1 Loans, by a promissory note (each, a “Term A1 Note” and,
collectively, the “Term A1 Notes”) duly executed and delivered by European
Holdco substantially in the form of Exhibit 2.2(a)(8) hereto, with blanks
appropriately completed in conformity herewith.

(4)             Section 4.4(b) of the Credit Agreement is hereby amended by
adding the words “and Term A1” after the words “Term A” in the heading thereof
and by adding the following sentence to the end thereof:

European Holdco shall cause to be paid Scheduled Term A1 Repayments on the Term
A1 Loans until the Term A1 Loans are paid in full in the amounts and at the
times specified in the definition of Scheduled Term A1 Repayments to the extent
that prepayments have not previously been applied to such Scheduled Term A1
Repayments (and such Scheduled Term A1 Repayments have not otherwise been
reduced) pursuant to the terms hereof.

(5)              The Credit Agreement is hereby amended by adding a new Exhibit
2.2(a)(8) in the form of Exhibit 2.2(a)(8) attached to this Fourth Amendment.

(o)

Term B Dollar Repricing Mechanics.

(1)              Section 1.1 of the Credit Agreement is further amended by
inserting the following new definitions in alphabetical order therein:

“Additional Term B Dollar Commitment” means, with respect to an Additional Term
B Dollar Lender, the commitment of such Additional Term B Dollar Lender to make
Additional Term B Dollar Loans on the Fourth Amendment Effective Date, in the
amount in Dollars set forth on Schedule 1.1(a) hereto (as amended pursuant to
the Fourth Amendment). The aggregate amount of the Additional Term B Dollar
Commitments shall not be less than the outstanding principal amount of Term B1
Dollar Loans of Lenders who are not Consenting Term B1 Dollar Lenders.

“Additional Term B Dollar Lender” means a Person with an Additional Term B
Dollar Commitment to make Additional Term B Dollar Loans to the Company on the
Fourth Amendment Effective Date.

“Additional Term B Dollar Loan” means a Loan in Dollars made pursuant to Section
2.1(a)(ii) on the Fourth Amendment Effective Date.

 

Page 12 of 27

 



Exhibit 10.1 (continued)

 

 

“Consenting Term B1 Dollar Lender” means each Term B1 Dollar Lender who has
executed and delivered the Fourth Amendment on or prior to the Fourth Amendment
Effective Date but shall not include any Term B1 Dollar Lender who notifies the
Administrative Agent in writing in connection with the delivery of such
signature page that it does not consent to the exchange of its Term B1 Dollar
Loans for Term B Dollar Loans.

“Scheduled Term B Dollar Repayments” means, with respect to the principal
payments on the Term B Dollar Loans for each date set forth below, the Dollar
amount set forth opposite thereto, as reduced from time to time pursuant to
Sections 4.3 and 4.4:

Scheduled Term B Date Dollar Repayment     June 30, 2005   $ 471,977.33  
September 30, 2005  $ 471,977.33  December 31, 2005  $ 471,977.33  March 31,
2006  $ 471,977.33  June 30, 2006  $ 471,977.33  September 30, 2006  $
471,977.33  December 31, 2006  $ 471,977.33  March 31, 2007  $ 471,977.33  June
30, 2007  $ 471,977.33  September 30, 2007  $ 471,977.33  December 31, 2007  $
471,977.33  March 31, 2008  $ 471,977.33  June 30, 2008  $ 471,977.33  September
30, 2008  $ 471,977.33  December 31, 2008  $ 471,977.33  March 31, 2009  $
471,977.33  June 30, 2009  $ 471,977.33  September 30, 2009  $ 471,977.33  Term
B Dollar Loan Maturity Date  $176,047,544.08 

                                                                

(2)             Section 1.1 of the Credit Agreement is further amended by
amending and restating the following definitions to read as follows:

“Term B Dollar Commitment” means, with respect to a Consenting Term B1 Dollar
Lender, the agreement of such Term B1 Dollar Lender to exchange its Term B1
Dollar Loans for an equal aggregate principal amount of Term B Dollar Loans on
the Fourth Amendment Effective Date pursuant to Section 2.1(a)(ii) hereof, as
evidenced by such Term B1 Dollar Lender executing and delivering the Fourth
Amendment.

“Term B Dollar Lender” means, collectively, (i) each Consenting Term B1 Dollar
Lender and (ii) each Additional Term B Dollar Lender or any Lender which is owed
a Term B Dollar Loan (or portion thereof).

“Term B Dollar Loan” and “Term B Dollar Loans” means a Loan or Loans, as the
context may require, in Dollars made or deemed made on the Fourth Amendment
Effective Date pursuant to Section 2.1(a)(ii).

“Term B Dollar Loan Maturity Date” means December 19, 2009.

(3)           Section 2.1(a)(ii) is hereby amended and restated to read as
follows:

  (ii) Term B Dollar Loans.


 

 

Page 13 of 27

 



Exhibit 10.1 (continued)

 

 

(A)          Subject to the terms and conditions of the Fourth Amendment, each
Consenting Term B1 Dollar Lender severally agrees to exchange the principal
amount of its Term B1 Dollar Loan outstanding immediately prior to the
effectiveness of the Fourth Amendment for a like principal amount in Dollars of
Term B Dollar Loans on the Fourth Amendment Effective Date.

(B)          Subject to the terms and conditions hereof, each Additional Term B
Dollar Lender severally agrees to make Additional Term B Dollar Loans in Dollars
to the Company on the Fourth Amendment Effective Date in a principal amount not
to exceed its Additional Term B Dollar Commitment on the Fourth Amendment
Effective Date. The Company shall use the gross proceeds of the Additional Term
B Dollar Loans to prepay the remaining Term B1 Dollar Loans which will consist
of the Loans of any Term B1 Dollar Lender who is not a Consenting Term B1 Dollar
Lender.

(C)          The Company shall pay all accrued and unpaid interest and all other
amounts then due and payable under the Credit Agreement with respect to the Term
B1 Dollar Loans of the Term B1 Dollar Lenders who are not Consenting Term B1
Dollar Lenders on the Fourth Amendment Effective Date.

(D)          The Term B Dollar Loans shall have the same terms as the Term B1
Dollar Loans as set forth in the Credit Agreement and Loan Documents, except as
modified by the Fourth Amendment. The Additional Term B Dollar Loans (i) shall
be incurred by Company pursuant to a single drawing, which shall be on the
Fourth Amendment Effective Date, (ii) shall be denominated in Dollars, and (iii)
shall be made as Loans of the same Type and Interest Period as was in effect
with respect to the Term B1 Dollar Loans prior to the conversion or repayment as
contemplated hereby. Each Additional Term B Dollar Lender's Additional Term B
Dollar Commitment shall expire immediately and without further action on the
Fourth Amendment Effective Date if the Additional Term B Dollar Loans are not
made on such date and shall terminate in their entirety on the Fourth Amendment
Effective Date after giving effect to the Borrowing of such Loans on such date.
No amount of a Term B Dollar Loan which is repaid or prepaid by Company may be
reborrowed hereunder. For avoidance of doubt, the Term B Dollar Loans (and all
principal, interest and other amounts in respect thereof), will constitute
“Obligations” under the Credit Agreement and Loan Documents and shall have the
same rights and obligations under the Credit Agreement and Loan Documents as the
Term B1 Dollar Loans which shall cease to be outstanding following the exchange
or prepayment in full of such Loans as contemplated hereby.

(4)              Section 2.9 of the Credit Agreement is hereby amended by
replacing the reference therein to “Term B1 Dollar Loans” and “Term B1 Dollar
Lenders” to “Term B Dollar Loans” and “Term B Dollar Lenders”, respectively.

(p)

Term B Euro Repricing Mechanics.

(1)              Section 1.1 of the Credit Agreement is further amended by
inserting the following new definitions in alphabetical order therein:

“Additional Term B Euro Commitment” means, with respect to an Additional Term B
Euro Lender, the commitment of such Additional Term B Euro Lender to make
Additional Term B Euro Loans on the Fourth Amendment Effective Date, in the
amount in Euros or Sterling set forth on Schedule 1.1(a) hereto (as amended
pursuant to the Fourth Amendment). The aggregate amount of the Additional Term B
Euro Commitments shall not be less than the outstanding principal amount of Term
B1 Euro Loans of Lenders who are not Consenting Term B1 Euro Lenders.

“Additional Term B Euro Lender” means a Person with an Additional Term B Euro
Commitment to make Additional Term B Euro Loans to European Holdco on the Fourth
Amendment Effective Date.

 

Page 14 of 27

 



Exhibit 10.1 (continued)

 

 

“Additional Term B Euro Loan” means a Loan in Euros made pursuant to Section
2.1(a)(iii)(B) on the Fourth Amendment Effective Date.

“Consenting Term B Euro Lender” means each Term B1 Euro Lender who has executed
and delivered the Fourth Amendment on or prior to the Fourth Amendment Effective
Date but shall not include any Term B1 Euro Lender who notifies the
Administrative Agent in writing in connection with the delivery of such
signature page that it does not consent to the exchange of its Term B1 Euro
Loans for Term B Euro Loans.

“Scheduled Term B Euro Repayments” means, with respect to the principal payments
on the Term B Euro Loans for each date set forth below, the Euro amount set
forth opposite thereto, as reduced from time to time pursuant to Sections 4.3
and 4.4:

Scheduled Term B Date Euro Repayment June 30, 2005   €587,500   September 30,
2005  €587,500  December 31, 2005  €587,500  March 31, 2006  €587,500  June 30,
2006  €587,500  September 30, 2006  €587,500  December 31, 2006  €587,500  March
31, 2007  €587,500  June 30, 2007  €587,500  September 30, 2007  €587,500 
December 31, 2007  €587,500  March 31, 2008  €587,500  June 30, 2008  €587,500 
September 30, 2008  €587,500  December 31, 2008  €587,500  March 31, 2009 
€587,500  June 30, 2009  €587,500  September 30, 2009  €587,500  Term B Euro
Loan Maturity Date  €222,075,000 

(2)             Section 1.1 of the Credit Agreement is further amended by
amending and restating the following definitions to read as follows:

“Term B Euro Commitment” means, with respect to a Consenting Term B1 Euro
Lender, the agreement of such Term B1 Euro Lender to exchange its Term B1 Euro
Loans for an equal aggregate principal amount of Term B Euro Loans on the Fourth
Amendment Effective Date pursuant to Section 2.1(a)(iii) hereof, as evidenced by
such Term B1 Euro Lender executing and delivering the Fourth Amendment.

“Term B Euro Lender” means, collectively, (i) each Consenting Term B1 Euro
Lender and (ii) each Additional Term B Euro Lender or any Lender which is owed a
Term B Euro Loan (or portion thereof).

“Term B Euro Loan” and “Term B Euro Loans” means a Loan or Loans, as the context
may require, in Euros made or deemed made on the Fourth Amendment Effective Date
pursuant to Section 2.1(a)(iii).

“Term B Euro Loan Maturity Date” means December 19, 2009.

 

Page 15 of 27

 



Exhibit 10.1 (continued)

 

 

(3)             Section 2.1(a)(iii) of the Credit Agreement is hereby amended
and restated to read as follows:

  (iii) Term B Euro Loans.


(A)          Subject to the terms and conditions of the Fourth Amendment, each
Consenting Term B1 Euro Lender severally agrees to exchange the principal amount
of its Term B1 Euro Loan outstanding immediately prior to the effectiveness of
the Fourth Amendment for a like principal amount in Euros of Term B Euro Loans
on the Fourth Amendment Effective Date.

(B)          Subject to the terms and conditions hereof, each Additional Term B
Euro Lender severally agrees to make Additional Term B Euro Loans in Euros to
European Holdco on the Fourth Amendment Effective Date in a principal amount not
to exceed its Additional Term B Euro Commitment on the Fourth Amendment
Effective Date. European Holdco shall use the gross proceeds of the Additional
Term B Euro Loans to prepay the remaining Term B1 Euro Loans which will consist
of the Loans of any Term B1 Euro Lender who is not a Consenting Term B1 Euro
Lender.

(C)          European Holdco shall pay all accrued and unpaid interest and all
other amounts then due and payable under the Credit Agreement with respect to
the Term B1 Euro Loans of the Term B1 Euro Lenders who are not Consenting Term
B1 Euro Lenders on the Fourth Amendment Effective Date.

(D)          The Term B Euro Loans shall have the same terms as the Term B1 Euro
Loans as set forth in the Credit Agreement and Loan Documents, except as
modified by the Fourth Amendment. The Additional Term B Euro Loans (i) shall be
incurred by European Holdco pursuant to a single drawing, which shall be on the
Fourth Amendment Effective Date, (ii) shall be denominated in Euros, and (iii)
shall be made as Loans of the same Type and Interest Period as was in effect
with respect to the Term B1 Euro Loans prior to the conversion or repayment as
contemplated hereby. Each Additional Term B Euro Lender's Additional Term B Euro
Commitment shall expire immediately and without further action on the Fourth
Amendment Effective Date if the Additional Term B Euro Loans are not made on
such date and shall terminate in their entirety on the Fourth Amendment
Effective Date after giving effect to the Borrowing of such Loans on such date.
No amount of a Term B Euro Loan which is repaid or prepaid by European Holdco
may be reborrowed hereunder. For avoidance of doubt, the Term B Euro Loans (and
all principal, interest and other amounts in respect thereof), will constitute
“Obligations” under the Credit Agreement and Loan Documents and shall have the
same rights and obligations under the Credit Agreement and Loan Documents as the
Term B1 Euro Loans which shall cease to be outstanding following the exchange or
prepayment in full of such Loans as contemplated hereby.

(4)              Section 2.9 of the Credit Agreement is hereby amended by
replacing the reference therein to “Term B1 Euro Loans” and “Term B1 Euro
Lenders” to “Term B Euro Loans” and “Term B Euro Lenders”, respectively.

(q)        Repricing Prepayment Mechanics. Section 4.3(d) of the Credit
Agreement is hereby amended by adding the following clause to the end of the
proviso at the conclusion of such section:

, the Exiting Multicurrency Revolving Lenders may be prepaid pursuant to Section
2.1(b), the Exiting Canadian Revolving Lenders may be prepaid pursuant to
Section 2A.1, Term A Lenders who are not Consenting Term A Lenders may be
prepaid pursuant to Section 2.1(a)(i)(B), the Term B1 Dollar Lenders who are not
Consenting Term B1 Dollar Lenders may be prepaid pursuant to Section 2.1(a)(ii)
and Term B1 Euro Lenders who are not Consenting Term B1 Euro Lenders may be
prepaid pursuant to Section 2.1(a)(iii).

3.   Representations and Warranties. In order to induce Administrative Agent and
the Lenders to enter into this Amendment, each of Company, European Holdco,
Canadian Borrower and Ball Cayman hereby represents and warrants to
Administrative Agent and the Lenders, in each case after giving effect to this
Amendment, as follows:

 

Page 16 of 27

 



Exhibit 10.1 (continued)

 

 

(a)        Each of Company, European Holdco, Canadian Borrower and Ball Cayman
has the right, power and capacity and has been duly authorized and empowered by
all requisite corporate or limited liability company and shareholder or member
action to enter into, execute, deliver and perform this Amendment and all
agreements, documents and instruments executed and delivered pursuant to this
Amendment.

(b)        This Amendment constitutes each of Company's, European Holdco's,
Canadian Borrower’s and Ball Cayman's legal, valid and binding obligation,
enforceable against it, except as enforcement thereof may be subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors' rights generally and general principles of
equity (regardless of whether such enforcement is sought in a proceeding in
equity or at law or otherwise).

(c)        The representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects at
and as of the Fourth Amendment Effective Date as though made on and as of the
Fourth Amendment Effective Date (except to the extent expressly made as of a
specified date, in which event such representation and warranty is true and
correct in all material respects as of such specified date).

(d)        Each of Company's, European Holdco's, Canadian Borrower’s and Ball
Cayman's execution, delivery and performance of this Amendment do not and will
not violate its articles or certificate of incorporation, by-laws or other
Organizational Documents, any law, rule, regulation, order, writ, judgment,
decree or award applicable to it or any contractual provision to which it is a
party or to which it or any of its property is subject.

(e)        No authorization or approval or other action by, and no notice to or
filing or registration with, any governmental authority or regulatory body
(other than those which have been obtained and are in force and effect) is
required in connection with the execution, delivery and performance by Company,
European Holdco or any other Credit Party of this Amendment and all agreements,
documents and instruments executed and delivered pursuant to this Amendment.

(f)         No Event of Default or Unmatured Event of Default exists under the
Credit Agreement or would exist immediately after giving effect to this
Amendment.

4.         Conditions to Effectiveness of Amendment. This Amendment shall become
effective one (1) Business Day following the date (the “Fourth Amendment
Effective Date”) each of the following conditions precedent is satisfied:

(a)        Execution and Delivery of Amendment. Administrative Agent (or its
counsel) shall have received from (A) Lenders constituting (i) the Required
Lenders, (ii) each Multicurrency Revolving Lender, or in lieu of one or more
Multicurrency Revolving Lenders, one or more Increasing Multicurrency Revolving
Lenders providing New Multicurrency Revolving Commitments in an amount
sufficient to replace all of the Multicurrency Revolving Commitments of the
Exiting Multicurrency Revolving Lenders, (iii) each Canadian Revolving Lender,
or in lieu of one or more Canadian Revolving Lenders, one or more Increasing
Canadian Revolving Lenders providing New Canadian Revolving Commitments in an
amount sufficient to replace all of the Canadian Revolving Commitments of the
Exiting Canadian Revolving Lenders, (iv) each Term A Lender, or in lieu of one
or more Term A Lenders, one or more Additional Term A1 Lenders providing
Additional Term A1 Commitments in an amount sufficient to repay all of the
principal of the Term A Loans owed to Lenders who are not Consenting Term A
Lenders (v) each Term B1 Dollar Lender, or in lieu of one or more Term B1 Dollar
Lenders, one or more Additional Term B Dollar Lenders providing Additional Term
B Dollar Commitments in an amount sufficient to repay all of the principal of
the Term B1 Dollar Loans owed to Lenders who are not Consenting Term B1 Dollar
Lenders (vi) each Term B1 Euro Lender, or in lieu of one or more Term B1 Euro
Lenders, one or more Additional Term B Euro Lenders providing Additional Term B
Euro Commitments in an amount sufficient to repay all of the principal of the
Term B1 Euro Loans owed to Lenders who are not Consenting Term B1 Euro Lenders,
and (B) Company, European Holdco, Canadian Borrower and Ball Cayman, either (i)
a counterpart of this Amendment signed on behalf of such party or (ii) written
evidence satisfactory to Administrative Agent (which may include telecopy
transmission of a signed signature page of this Amendment) that such party has
signed a counterpart of this Amendment.

 

Page 17 of 27

 



Exhibit 10.1 (continued)

 

 

(b)        Execution and Delivery of Officer’s Certificate. Administrative Agent
shall have received a certificate of a Responsible Officer of Company and
European Holdco in the form of Exhibit A attached hereto.

(c)        Reaffirmation of Guaranty. Administrative Agent shall have received a
Reaffirmation of Guaranty executed by a Responsible Officer of each of European
Holdings and the Guarantors which are Domestic Subsidiaries in the form of
Exhibit B attached hereto.

(d)        Notice of Borrowing. Company, European Holdco and Canadian Borrower
shall have provided Administrative Agent with a Notice of Borrowing two (2)
Business Days prior to the Fourth Amendment Effective Date with respect to the
borrowing of New Multicurrency Revolving Loans, New Canadian Revolving Loans,
Additional Term A1 Loans, Additional Term B Dollar Loans and Additional Term B
Euro Loans on the Fourth Amendment Effective Date.

(e)        Interest. The applicable Borrower shall have paid to all Lenders
simultaneously with the Fourth Amendment Effective Date all accrued and unpaid
interest on the Loans to the Fourth Amendment Effective Date.

(f)         Payment of Fees. Company shall have paid in full to Administrative
Agent all fees due and payable pursuant to the Fee Letter of even date hereof
between Company and Administrative Agent.

(g)        Representations and Warranties. The representations and warranties of
Company, European Holdco and the other Credit Parties contained in this
Amendment, the Credit Agreement and the other Loan Documents shall be true and
correct in all material respects as of the Fourth Amendment Effective Date, with
the same effect as though made on such date (except to the extent expressly made
as of a specified date, in which event such representation and warranty is true
and correct in all material respects as of such specified date).

(h)        No Defaults. No Unmatured Event of Default or Event of Default under
the Credit Agreement shall have occurred and be continuing.

5.

   Miscellaneous. The parties hereto hereby further agree as follows:

(a)        Costs, Expenses and Taxes. Company hereby agrees to pay all
reasonable fees, costs and expenses of Administrative Agent incurred in
connection with the negotiation, preparation and execution of this Amendment and
the transactions contemplated hereby, including, without limitation, the
reasonable fees and expenses of Winston & Strawn LLP, counsel to Administrative
Agent.

(b)        Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Amendment.

(c)        Headings. Headings used in this Amendment are for convenience of
reference only and shall not affect the construction of this Amendment.

(d)        Integration. This Amendment and the Credit Agreement (as amended
hereby) constitute the entire agreement among the parties hereto with respect to
the subject matter hereof.

(e)        Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING
ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAWS RULES.

 

Page 18 of 27

 



Exhibit 10.1 (continued)

 

 

(f)         Binding Effect. This Amendment shall be binding upon, and inure to
the benefit of, Borrowers, Administrative Agent, the Lenders and their
respective successors and assigns; provided, however, that no Borrower may
assign its rights or obligations hereunder or in connection herewith or any
interest herein (voluntarily, by operation of law or otherwise) without the
prior written consent of the Lenders.

(g)        Amendment; Waiver. The parties hereto agree and acknowledge that
nothing contained in this Amendment in any manner or respect limits or
terminates any of the provisions of the Credit Agreement or any of the other
Loan Documents other than as expressly set forth herein and further agree and
acknowledge that the Credit Agreement (as amended hereby) and each of the other
Loan Documents remain and continue in full force and effect and are hereby
ratified and confirmed. Except to the extent expressly set forth herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any rights, power or remedy of the Lenders or Administrative Agent
under the Credit Agreement or any other Loan Document, nor constitute a waiver
of any provision of the Credit Agreement or any other Loan Document. No delay on
the part of any Lender or Administrative Agent in exercising any of their
respective rights, remedies, powers and privileges under the Credit Agreement or
any of the Loan Documents or partial or single exercise thereof, shall
constitute a waiver thereof. On and after the Fourth Amendment Effective Date
each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import, and each reference to the Credit
Agreement in the Loan Documents and all other documents delivered in connection
with the Credit Agreement shall mean and be a reference to the Credit Agreement
as amended hereby. Company and European Holdco acknowledge and agree that this
Amendment constitutes a “Loan Document” for purposes of the Credit Agreement,
including, without limitation, Section 10.1 of the Credit Agreement. None of the
terms and conditions of this Amendment may be changed, waived, modified or
varied in any manner, whatsoever, except in accordance with Section 12.1 of the
Credit Agreement.

(h)        Reaffirmation of Guaranty. Company undertakes to deliver to
Administrative Agent, on or before May 20, 2005, a Reaffirmation of Guaranty
executed by a Responsible Officer of each of the Guarantors which are Foreign
Subsidiaries in substantially the form of Exhibit B attached hereto.

(i)         Representation of Increasing Canadian Revolving Lenders. Each
Continuing Canadian Revolving Lender and Increasing Canadian Revolving Lender
hereby represents and warrants to Company, Canadian Borrower and Administrative
Agent that it is either a resident of Canada for the purposes of Part XIII of
the ITA or is deemed to be resident in Canada for the purposes of Part XIII of
the ITA in respect of amounts paid or credited pursuant to the Credit Agreement.

(j)         Multicurrency Revolving Lenders, Canadian Revolving Lenders, Term A1
Lenders, Term B Dollar Lenders and Term B Euro Lenders. Company, European
Holdco, Administrative Agent and the Required Lenders acknowledge that each
lender signatory hereto that is not heretofore a “Lender” under the Credit
Agreement, subject to all the terms contained therein, shall, upon the Fourth
Amendment Effective Date, become a “Lender” under the Credit Agreement by its
execution and delivery hereof. Each lender signatory hereto that is not
heretofore a “Lender” under the Credit Agreement agrees to perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by a Lender.

 

[Signature Page Follows]

 

Page 19 of 27

 



Exhibit 10.1 (continued)

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

BALL CORPORATION

 

By:____________________________

 

Name:__________________________

Title: ___________________________      

 

BALL EUROPEAN HOLDINGS, S.A.R.L.

 

By:____________________________

 

Name:__________________________

Title: ___________________________      

 

BALL PACKAGING PRODUCTS CANADA CORP.

 

By:____________________________

 

Name:__________________________

Title: ___________________________      

 

BALL CAYMAN LIMITED

 

By:____________________________

 

Name:__________________________

Title: ___________________________      

 

DEUTSCHE BANK AG, NEW YORK BRANCH, in its individual capacity and as
Administrative Agent

 

By:____________________________

 

Name:__________________________

Title: ___________________________      

 

 

By:____________________________

 

Name:__________________________

Title: ___________________________      

 

 

Page 20 of 27

 



Exhibit 10.1 (continued)

 

 

DEUTSCHE BANK AG, CANADA BRANCH

 

By:____________________________

 

Name:__________________________

Title: ___________________________      

 

By:____________________________

 

Name:__________________________

Title: ___________________________      

 

[Name of Lending Institution]

 

By:____________________________

 

Name:__________________________

Title: ___________________________      

 

 

Page 21 of 27

 



Exhibit 10.1 (continued)

 

 

EXHIBIT A

 

CERTIFICATE OF OFFICER

I, the undersigned, the Vice President and Treasurer of Ball Corporation
(“Company”), and the Managers of Ball European Holdings, S.a.r.l. (“European
Holdco”), in accordance with Section 4(b) of that certain Fourth Amendment to
Credit Agreement dated as of May 9, 2005 (the “Agreement”) among Company,
European Holdco, Canadian Borrower, Ball Cayman, the financial institutions
signatory thereto as Lenders and Deutsche Bank AG, New York Branch, as
Administrative Agent for the Lenders, do hereby certify on behalf of Company and
European Holdco, the following:

1.

The representations and warranties set forth in Section 3 of the Agreement are
true and correct in all material respects as of the date hereof except to the
extent such representations and warranties are expressly made as of a specified
date in which event such representations and warranties were true and correct in
all material respects as of such specified date;

2.

No Event of Default or Unmatured Event of Default (except as otherwise expressly
waived by the Agreement) has occurred and is continuing after giving effect to
the Agreement; and

3.

The conditions of Section 4 of the Agreement have been fully satisfied.

Unless otherwise defined herein, capitalized terms used herein shall have the
meanings set forth in the Agreement.

[signature page follows]

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered on behalf of
Company and European Holdco this Certificate of Officer on this 9th day of May,
2005.

 

BALL CORPORATION

 

 

By:___________________________________  

Name:_________________________________  

Title:__________________________________  

 

BALL EUROPEAN HOLDINGS, S.A.R.L.

 

 

By:___________________________________  

Name:_________________________________  

Title:__________________________________  

 

 

 

 

 

Page 22 of 27

 



Exhibit 10.1 (continued)

 

 

EXHIBIT B

 

REAFFIRMATION OF GUARANTY

Each of the undersigned acknowledges receipt of a copy of the Fourth Amendment
to Credit Agreement (the “Agreement ” capitalized terms used herein shall,
unless otherwise defined herein, have the meanings provided in the Agreement)
dated as of May __, 2005, by and among Ball Corporation (“Company ”), Ball
European Holdings, S.a.r.l. (“European Holdco ”), Canadian Borrower, the
financial institutions signatory thereto as Lenders and Deutsche Bank AG, New
York Branch as Administrative Agent for the Lenders, consents to such Agreement
and each of the transactions referenced in the Agreement and hereby reaffirms
its obligations under any Guaranty to which it is a party, including its
guaranty of obligations in respect of the Loans.

Dated as of May __, 2005.

BALL AEROSPACE & TECHNOLOGIES CORP.

BALL METAL BEVERAGE CONTAINER CORP.

BALL METAL FOOD CONTAINER CORP.

BALL PACKAGING CORP.

BALL PLASTIC CONTAINER CORP.

BALL TECHNOLOGIES HOLDINGS CORP.

BALL ASIA SERVICES LIMITED

BALL GLASS CONTAINER CORPORATION

BALL HOLDINGS CORP.

BG HOLDINGS I, INC.

BG HOLDINGS II, INC.

BALL TECHNOLOGY SERVICES CORPORATION

EFRATOM HOLDING, INC.

LATAS DE ALUMINIO BALL, INC.

BALL METAL PACKAGING SALES CORP.

 

 

By:______________________________________________

 

Name: Scott C. Morrison

Title: Vice President

 

BALL PAN-EUROPEAN HOLDINGS, INC.

 

 

By:______________________________________________

 

Name: Charles E. Baker

Title: Assistant Secretary

 



 

Page 23 of 27

 



Exhibit 10.1 (continued)

 

 

BALL (FRANCE) HOLDINGS SAS

 

By:______________________________________________

 

Name:

Title:

 

BALL (FRANCE) INVESTMENT HOLDINGS SAS

 

By:______________________________________________

 

Name:

Title:

 

BALL PACKAGING EUROPE BIERNE SAS

 

By:______________________________________________

 

Name:

Title:

 

BALL PACKAGING EUROPE LA CIOTAT SAS

 

By:______________________________________________

 

Name:

Title:

 

BALL PACKAGING EUROPE MANAGING GMBH

 

By:______________________________________________

 

Name:

Title:

 

BALL PACKAGING EUROPE HOLDING GMBH & CO. KG

 

By:______________________________________________

 

Name:

Title:

 

BALL PACKAGING EUROPE GMBH

 

By:______________________________________________

 

Name:

Title:

 



 

Page 24 of 27

 



Exhibit 10.1 (continued)

 

 

BALL (LUXEMBOURG) FINANCE S.A.R.L.

 

By:______________________________________________

 

Name:

Title:

 

BALL EUROPEAN HOLDINGS S.A.R.L.

 

By:______________________________________________

 

Name:

Title:

 

BALL HOLDINGS S.A.R.L.

 

By:______________________________________________

 

Name:

Title:

 

BALL INVESTMENT HOLDINGS, S.A.R.L.

 

By:______________________________________________

 

Name:

Title:

 

BALL UK HOLDINGS LIMITED

 

By:______________________________________________

 

Name:

Title:

 

BALL PACKAGING EUROPE (UK) LIMITED

 

By:______________________________________________

 

Name:

Title:

 

BALL NORTH AMERICA, INC.

 

By:______________________________________________

 

Name:

Title:

 

Page 25 of 27

 



Exhibit 10.1 (continued)

 

 

Exhibit 2.2(a)(8)

 

FORM OF

TERM A1 NOTE

 

________________

      New York, New York

___________, _____

FOR VALUE RECEIVED, the undersigned, Ball European Holdings, S.a.r.l., a
corporation organized under the laws of Luxembourg (“Borrower”), hereby
unconditionally promises to pay to the order of ____________________ (the
“Lender”) at the office of Deutsche Bank AG, New York Branch located at 90
Hudson Street, 5th Floor, Jersey City, New Jersey 07302, in Euros and in
immediately available funds on the Term A1 Loan Maturity Date (as defined in the
Credit Agreement referred to below) the principal sum of _______________
(_____________) or, if less, the then unpaid principal amount of all Term A1
Loans (as defined in the Credit Agreement) made by the Lender to Borrower
pursuant to Section 2.1(a)(vi) of the Credit Agreement, payable at such times
and in such amounts as are specified in the Credit Agreement. Borrower further
agrees to pay interest in like money at such office on the unpaid principal
amount hereof from time to time outstanding at the applicable interest rate per
annum determined as provided in, and payable as specified in, Articles III and
IV of the Credit Agreement.

This Note is one of the Term A1 Notes referred to in the Credit Agreement dated
as of December 19, 2002 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Borrower, Ball
Corporation, an Indiana corporation, Ball Packaging Products Canada Corp., a
company organized under the laws of the Province of Nova Scotia, each Subsidiary
Borrower (as defined therein), the financial institutions from time to time
party thereto, The Bank of Nova Scotia, as Canadian administrative agent and
Deutsche Bank AG, New York Branch, as administrative agent, and is entitled to
the benefits thereof and of the other Loan Documents (as defined in the Credit
Agreement). As provided in the Credit Agreement, this Note is subject to
optional and mandatory prepayment prior to the Term A1 Loan Maturity Date, in
whole or in part. Terms defined in the Credit Agreement are used herein with
their defined meanings unless otherwise defined herein.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note may become, or
may be declared to be, immediately due and payable, all as provided therein.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

THIS NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF
NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS AND DECISIONS OF SAID STATE, INCLUDING SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING ALL OTHER CHOICE OF LAW
AND CONFLICTS OF LAWS RULES.

BALL EUROPEAN HOLDINGS, S.A.R.L.

By:__________________________

 

Name:________________________

 

Title:_________________________

 

Page 26 of 27

 



Schedule 1.1(a)

 

On File With Agent.

 

Schedule 1.1(b)

Multicurrency Revolver Sublimits

 

Ball European Holdings, S.a.r.l.

The lesser of (i) the Dollar Equivalent of $200,000,000 minus the aggregate
Effective Amount of outstanding Multicurrency Revolving Loans, LC Obligations
and Swing Line Loans incurred by Ball (Luxembourg) Finance, Sarl or (ii) the
Dollar Equivalent of $250,000,000 minus the aggregate Effective Amount of
outstanding Multicurrency Revolving Loans, LC Obligations and Swing Line Loans
incurred by Ball Packaging Europe GmbH, Ball Packaging UK Limited, Ball
(Luxembourg) Finance, S.a.r.l. and Ball Cayman Limited.

 

Ball Packaging Europe GmbH, formerly known as Schmalbach-Lubeca GmbH

The lesser of (i) the Dollar Equivalent of $100,000,000 or (ii) the Dollar
Equivalent of $250,000,000 minus the aggregate Effective Amount of outstanding
Multicurrency Revolving Loans, LC Obligations and Swing Line Loans incurred by
Ball European Holdings, S.a.r.l., Ball Packaging UK Limited, Ball (Luxembourg)
Finance, S.a.r.l. and Ball Cayman Limited.

 

Ball Packaging UK Limited, formerly known as Continental Can Company Ltd.

The lesser of (i) the Dollar Equivalent of $75,000,000 or (ii) the Dollar
Equivalent of $250,000,000 minus the aggregate Effective Amount of outstanding
Multicurrency Revolving Loans, LC Obligations and Swing Line Loans borrowed by
Ball European Holdings, S.a.r.l., Ball Packaging Europe GmbH, Ball (Luxembourg)
Finance, S.a.r.l. and Ball Cayman Limited.

 

Ball (Luxembourg) Finance, S.a.r.l.

The lesser of (i) the Dollar Equivalent of $200,000,000 minus the aggregate
Effective Amount of outstanding Multicurrency Revolving Loans, LC Obligations
and Swing Line Loans incurred by Ball European Holdings, S.a.r.l. or (ii) the
Dollar Equivalent of $250,000,000 minus the aggregate Effective Amount of
outstanding Multicurrency Revolving Loans, LC Obligations and Swing Line Loans
incurred by Ball European Holdings, S.a.r.l., Ball Packaging Europe GmbH, Ball
Packaging UK Limited and Ball Cayman Limited.

 

Ball Cayman Limited

The lesser of (i) the Dollar Equivalent of $25,000,000 or (ii) the Dollar
Equivalent of $250,000,000 minus the aggregate Effective Amount of outstanding
Multicurrency Revolving Loans, LC Obligations and Swing Line Loans incurred by
Ball European Holdings, S.a.r.l., Ball Packaging Europe GmbH and Ball Packaging
(UK) Limited and Ball (Luxembourg) Finance, S.a.r.l.

 

 

Page 27 of 27

 

 

 